Citation Nr: 1133855	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/bronchitis, to include as a result of exposure to asbestos.

2.  Entitlement to service connection for a headache disability, to include as a result of asbestos exposure and/or secondary to COPD/bronchitis.

3.  Entitlement to service connection for sleep apnea, to include as a result of asbestos exposure and/or secondary to COPD/bronchitis.

4.  Entitlement to service connection for a testicle disorder.

5.  Entitlement to service connection for a dermatological disorder involving the feet and groin.

6.  Entitlement to service connection for a right elbow disorder.

7.  Entitlement to service connection for chronic strain of the bilateral hips.
8.  Entitlement to service connection for a bilateral foot disorder, to include the nails, skin and bone.

9.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a bilateral foot disorder.

10.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.

11.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for the above issues and denied entitlement to TDIU.  

The Veteran also appealed the issue of service connection for post traumatic stress disorder (PTSD) with major depression.  The Board granted service connection in an April 2010 decision.  The RO implemented the grant in a May 2010 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue has been resolved and is not in appellate status.  

The Veteran testified before the undersigned at a January 2008 videoconference hearing.  A transcript has been associated with the file.

The Board remanded this case in February 2008 and April 2010.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board has remanded this case twice, in February 2008 and April 2010.  In relevant part, the February 2008 remand instructions that the agency of original jurisdiction (AOJ) should obtain verification from the service department of any periods of reserve service, to include any periods of active duty for training (ACDUTRA).  The verification was to be associated with the claims file.  The Appeals Management Center filed a request through the PIES system in February 2008.  That request went unanswered.  The last notation indicates in October 2008 that the request remained incomplete.  The AMC failed to complete the request and the instruction has not been satisfied.  Similarly, the Board remanded the above claims for headache, sleep apnea, dermatological, testicular, right elbow, bilateral foot, ankle, knee and hip disorders for a VA examination to determine whether the Veteran had such disabilities as a result of some incident of service, including asbestos exposure.  The Veteran was seen for July and August 2010 VA examinations.  The Board has reviewed the opinions and finds them inadequate.  The July 2010 opinion regarding the dermatological claim asserts without rationale that the disorder is not related to service.  The examiners took the Veteran's history of symptoms since service and provided negative opinions as to each claim based on the lack of treatment for ten years after discharge without consideration of the Veteran's lay history.  The Board must emphasize that even in the presence of medical documentation, the examiners must consider the lay reports provided by the Veteran.  To ignore them without explanation renders an opinion inadequate on its face.  The Board finds that the RO failed to complied substantially with the February 2008 and April 2010 remand instructions.  Further remand for additional development of the prior remand instructions is warranted.  See Stegall.

Since resolution of the TDIU claim is dependent, at least in part, on the outcome of the claims for service connection, the Board will defer consideration of that claim at this time.  Therefore a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain verification from the service department of any periods of reserve service, to include any periods of active duty for training (ACDUTRA).  The verification should be associated with the claims file.

2.  The AOJ should return the claims file to the July 2010 VA examiner, if available, for the headache, sleep apnea, testicular, right elbow, bilateral foot, ankle, knee and hip disorders, and to the July 2010 VA examiner who provided the skin examination; otherwise another VA examiner.  The AOJ should request that the examiners provide opinions as to whether any identified headache disability, sleep apnea, a testicle disorder, a dermatological disorder involving the feet and groin, a right elbow disorder, chronic strain of the bilateral hips, a bilateral foot disorder, to include the nails, skin and bone, a bilateral ankle disorder, and a bilateral knee disorder are related to active service.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand as well as the Board's February 2008 and April 2010 remands.  All necessary tests should be accomplished.  The AOJ should request that the examiner express an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified sleep apnea or headache disability is related to established in-service asbestos exposure, or otherwise related to service, and an opinion in the same terms as to whether any of the remaining claimed disorders on appeal are related to service or any disorder attributable to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


